Citation Nr: 0326619	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, claimed as being due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Michael Kelley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and a friend




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to the benefits sought on appeal.  The 
veteran perfected an appeal of that decision.

In a June 1994 rating decision the RO denied entitlement to 
service connection for a skin rash, which the veteran claimed 
to have been caused by his exposure to Agent Orange in 
Vietnam.  The veteran was notified of that decision at his 
latest address of record.  Although the notice was 
subsequently returned by the United States Postal Service as 
undeliverable, the claims file did not contain any other 
possible or plausible address for the veteran.  The June 1994 
notice is, therefore, deemed to have been delivered to the 
veteran.  38 U.S.C.A. § 5104 (West 2002); Davis v. Principi, 
17 Vet. App. 29, 37 (2003); 38 C.F.R. § 3.103(b) (2003).  
Because notice of the decision is deemed to have been 
delivered to the veteran, the June 1994 decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1993).

The veteran again claimed entitlement to service connection 
for a skin disorder, and in the June 2001 decision the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The current 
appeal then ensued.  The issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a skin disorder will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained all relevant evidence 
identified by the veteran, and a VA medical examination or 
opinion is not necessary to decide his claim.

2.  The veteran served in combat in Vietnam.

3.  The medical evidence establishes a diagnosis of PTSD that 
is causally related to the veteran's combat experiences.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims to have PTSD due to his combat experiences 
while serving in Vietnam.
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)); Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.159 (2003).  The Board further finds that development of 
the issue on appeal has proceeded in accordance with the laws 
and regulation.  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO provided the veteran a statement of the case in 
October 2001, in which the RO informed the veteran of the 
regulatory requirements for establishing service connection, 
and the rationale for determining that the evidence he had 
then submitted did not show that those requirements were met.  
In notices sent to the veteran in January 2003 the RO 
informed the veteran of the evidence needed to substantiate 
his claim by informing him of the provisions of the VCAA and 
the specific evidence required to substantiate his claim for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, and 
the evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claims, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claim.  

The RO notified the veteran that his case was being sent to 
the Board, and informed him that any additional evidence that 
he had should be submitted to the Board.  The veteran 
provided hearing testimony before the undersigned in May 
2003, and adjudication of his appeal was postponed for 
30 days in order to provide him the opportunity to submit 
additional evidence discussed during the hearing.  For these 
reasons the Board finds that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claim.

The Board notes that in the January 2003 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 30 days of the notice.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, No. 02-7007,-7008,-7009,-7010, slip op. at 18 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 3.159(b)(1), which allowed the RO to adjudicate the claim 
based on the evidence of record at the end of the 30 day 
period.  The one year period has not elapsed since the 
veteran was notified of the evidence needed to substantiate 
his claim in January 2003.  In light of the Board's 
disposition of the veteran's appeal, however, the Board finds 
that it may proceed to adjudicate the appeal without 
prejudice to him.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical and 
personnel records, and the VA treatment records he 
identified.  The RO did not provide him a VA psychiatric 
examination.  The VA treatment records include, however, the 
report of a PTSD evaluation conducted by the veteran's 
treating psychiatrist in June 2002.  That evaluation resulted 
in a diagnosis of PTSD, which the psychiatrist attributed to 
the veteran's combat service in Vietnam.  In light of the 
existing evidence, and the Board's disposition of the 
veteran's appeal, the Board finds that remand of the case to 
obtain an additional psychiatric examination is not 
warranted.

In conjunction with his May 2003 hearing, the veteran 
submitted additional evidence in support of his claim.  He 
did, however, waive consideration of this evidence by the RO 
in the first instance.  The Board finds, therefore, that it 
can considered the newly submitted evidence without prejudice 
to the veteran.  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1346-47 (Fed. 
Cir. 2003) (invalidating the regulation allowing the Board to 
consider evidence not initially addressed by the RO).

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would be of benefit to him.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Laws and Regulations

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties.  The 
determination regarding the veteran's combat status is to be 
made based on evaluation of all the evidence of record.  
VAOPGCPREC 12-99.

Standard of Proof

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 3.102 (2003).  The Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Analysis

The veteran's service medical records show that in July 1968 
he complained of feeling severely agitated for a long time.  
He had then been in Germany for eight months, and was 
previously in the stockade for five months for having been 
absent without leave.  He stated that he did not like being 
in the Army, that he was unable to get along with he peers, 
and that he did not take orders well.  He was then given 
medication.  A note dated two days later indicates that he 
had been, in the past, suspected of stealing a large quantity 
of Librium, which he had consumed.  The medication he was 
then being given for nerves was being monitored to see that 
he did not take an excessive amount.  He was referred for a 
psychiatric evaluation in September 1968 due to continuing 
problems, with an assessment of situational maladjustment.  
The report of the psychiatric evaluation, if it was 
conducted, is not of record.

A February 1969 treatment note shows that the veteran had 
lost the Valium he had been given, and he was given more.  In 
conjunction with his April 1970 separation examination he 
reported having nervous trouble, but the examiner did not 
further explain that complaint; the psychiatric examination 
was normal.

The service personnel records disclose that the veteran 
served in Vietnam from May 1969 to May 1970.  He was trained 
in field artillery, and his military occupational specialty 
(MOS) in Vietnam was cannoneer.  While there he was assigned 
to the "A" Battery, 3rd Battalion, 16th Artillery.  He did 
not participate in any named campaigns, or receive any 
citations indicative of combat service.

The VA treatment records, which include his records of 
treatment from the Vietnam Veterans Outreach Readjustment 
Counseling Center (Vet Center), disclose that he has a long 
history of multiple substance abuse and hospitalizations for 
detoxification and treatment.  He was admitted to the VA 
domiciliary in December 2000 for substance abuse treatment, 
during which the symptoms of PTSD were documented.  In the 
treatment records his therapist described his stressor as 
"combat."

The report of a February 2002 evaluation discloses that the 
veteran had been given the diagnosis of combat-related PTSD 
and substance abuse, but that his major problems were then 
related to PTSD.  His therapist and psychiatrist conducted a 
psychosocial assessment in June 2002, the report of which 
reflects that the veteran had serious psychiatric symptoms 
since returning from Vietnam.  He was able to cope and 
maintain employment until 1999, when a major stressor 
occurred (the death of his girlfriend), causing overwhelming 
symptoms.  The report indicates that he was in service from 
1966 to 1970, and that he served in the infantry.  While in 
Vietnam he was involved in active combat, with daily 
firefights, and witnessed multiple violent deaths, including 
those of his friends.  He expected to die many times.

The psychiatrist found that, like many individuals with PTSD, 
the veteran's symptoms of that disorder did not become 
manifest until he was able to maintain sobriety.  The 
symptoms he demonstrated during the previous six months 
clearly supported a diagnosis of PTSD as his primary problem, 
with secondary diagnoses of major depression and substance 
abuse.

The psychiatrist found that the veteran' symptoms met the 
following criteria for a diagnosis of PTSD: 

1)  He was exposed to multiple traumas while serving in 
combat, including witnessing violent death and causing 
the violent deaths of others;
2)  He persistently re-experienced the traumas by 
intrusive memories, nightmares, and flashbacks;
3)  He persistently avoided reminders of the traumas;
4)  He experienced emotional numbing and detachment from 
others;
5)  He experienced increased arousal, with an 
exaggerated startle response.

Based on the evidence shown above, the Board finds that the 
evidence establishes a current medical diagnosis of PTSD, and 
that the diagnosis of PTSD is etiologically related to combat 
service in Vietnam.  The question remains, however, whether 
the veteran did, in fact, serve in combat in Vietnam.

The RO asked the veteran to submit detailed information 
regarding the stressors to which he attributed his PTSD 
symptoms.  The only information the veteran provided in 
response was that the events pertained to "combat experience 
in Vietnam--multiple firefights 1969-1970."  The veteran's 
therapist stated in a January 2003 report that remembering 
the details of the stressful events caused the veteran 
extreme emotional distress, and that she had advised him to 
not provide the requested information.  She also stated that 
the information requested by the RO was documented in the 
records of her treatment of the veteran.

The treatment records document multiple experiences described 
by the veteran.  Those records indicate that on arriving in 
Vietnam he was assigned to the 3rd Battalion, 16th Field 
Artillery, which was attached to the 96th Infantry and the 1st 
Air Cavalry Divisions.  His unit was located in the central 
highlands of Vietnam, at the Hawk Hill landing zone.  While 
there he was exposed to ongoing mortar attacks, and he was 
responsible for returning fire and killing the Viet Cong.  
The landing zone also experienced sapper attacks, with 
infiltration of the camp by the Viet Cong.  The camp suffered 
multiple casualties as a result of the sapper attacks and 
infiltration.  He saw both friendly and enemy troops killed.  
In October 1969 a mortar fell very close to the howitzer he 
was firing, causing injury to four of his crewmates.  They 
were evacuated, and he never saw them again.  He participated 
in daily fire missions, and the forward observers would call 
him and tell him how many enemy troops had been killed.

The evidence submitted by the veteran during the May 2003 
hearing consists of a record of the history of the 3rd 
Battalion, 16th Field Artillery, and the decorations received 
by that unit.  In 1972 the 3rd Battalion received the 
Republic of Vietnam Cross of Gallantry for service in Vietnam 
in 1969 and 1970.  In 1970 Battery A, to which the veteran 
was assigned, received the Valorous Unit Award for service in 
the Quang Tin Province.

The veteran also submitted a personal history prepared by an 
artillery lieutenant serving in the 3rd Battalion, 16th Field 
Artillery at Hawk Hill in 1969-1970.  He described sapper 
attacks and mortar fire received at the camp.

As noted above, a serviceman will be considered to have 
served in combat if he "personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  The veteran's service 
personnel records show that his MOS was a cannoneer, and he 
was assigned to a field artillery unit that was actively 
engaged in confrontations with enemy forces.  The Board finds 
that his description of the events in which he participated 
as an artillery gunner are credible, and that those events 
constitute combat duty.  Because the veteran participated in 
combat, and his PTSD stressors are related to combat, 
corroborating evidence of the occurrence of the individual 
stressors is not required.  38 C.F.R. § 3.304(f) (2003).

In summary, the medical evidence establishes a diagnosis of 
PTSD and a link between the current symptoms and in-service 
combat.  In addition, the claim is supported by credible 
evidence that the veteran participated in combat while in 
service.  The Board finds, therefore, that the evidence 
supports the grant of service connection for PTSD.


ORDER

Service connection for PTSD is granted.


REMAND

The veteran claims to have a skin disorder that was caused by 
his exposure to Agent Orange in Vietnam.  He has not, 
however, been notified of the evidence required to reopen the 
claim for service connection for a skin disorder.  Because 
his claim was filed prior to August 29, 2001, VA has a duty 
to notify him of the evidence required to substantiate his 
claim, but does not have a duty to assist him in the 
development of existing evidence unless new and material 
evidence is submitted and his claim is reopened.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), 38 C.F.R. § 3.159 (2003).

In the above-cited decision the Federal Circuit invalidated 
the 30-day response period shown in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA notice is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded to cure a procedural defect, the RO 
should inform the veteran that a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this issue is REMANDED to the RO for the 
following:

The RO must review the claims file and 
ensure that all notification action 
required by 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002) is completed.  See also 38 
C.F.R. § 3.159 (2003).

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

(continued on next page)

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                     
______________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



